DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Amendment
This office action is responsive to the preliminary amendment filed on 3/26/21. As directed by the amendment: no claims have been amended, claims 1-11 have been canceled, and new claims 12-22 have been added. Thus, claims 12-22 are presently pending in the application.
Specification
The abstract of the disclosure is objected to because line 7 recites “ore” suggested to be changed to --more-- to correct a spelling error.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 recite “the gap” line lines 2 and 3, respectively, which lack proper antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meyer (7,263,282) in view of Foley et al. (2003/0136399).
Regarding claim 12, in fig. 1 Meyer discloses an inhaler component comprising: a heating element 7 configured to evaporate a portion of a liquid material (Col. 3, ll. 30-32); a liquid container 11 for retaining the liquid material 4, and a wick 6 configured to automatically supply the liquid material to the heating element (Col. 4, ll. 21-31), but is silent regarding that the liquid container comprising a valve. However, in fig. 1 and 3 Foley teaches a liquid container comprising a valve (22 and 24, [0055] the hinging lid that seals and unseals the chamber 14 is a valve since it regulates the flow of liquid into and out of the chamber). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Meyer’s liquid container 11 with a valve, as taught by Foley, for the purpose of refilling the liquid reservoir as needed ([0055] Foley).  
Regarding claim 13, the modified Meyer discloses that the valve hermetically seals the liquid within the liquid container ([0055] Foley).
Regarding claim 14, the modified Meyer discloses that the valve is located on a front face of the liquid container (depending on how the liquid container is oriented, the valve is located on the front face).
Regarding claim 15, the modified Meyer discloses that the valve has a material weakening around its periphery (at hinge 24 Foley).
Regarding claim 16, the modified Meyer discloses that the valve forms a hinge on one side (24 Foley).
Regarding claim 17, the modified Meyer discloses that the valve is openable like a flap ([0055] Foley).
Regarding claim 18, the modified Meyer discloses a gap (within capillary tube 5, Meyer) configured to automatically supply the wick with the liquid material (Col. 4, ll. 21-24 Meyer), wherein the gap (5 Meyer) is a capillary gap (Col. 4, ll. 21-24 Meyer) and is further configured to automatically resupply the wick with the liquid material after evaporation (Col. 4, ll. 21-24 Meyer).
Regarding claim 19, the modified Meyer discloses a laminar composite (6 and 7 in fig. 1, Meyer) including the heating element (7 Meyer) and the wick (6 Meyer), and configured such that liquid in the gap is transferred to the wick via an end section (top end section of wick 6, Meyer) of the laminar composite.
Regarding claim 20, the modified Meyer discloses that the wick includes a first end section (left hand section, Meyer), a second end section (right hand section, Meyer), and an intermediate section (middle section, Meyer) between the first end section and the second end section, the gap (5, Meyer) configured to supply the liquid material to at least a portion of at least one of the first end section, the second end section, and the intermediate section (the gap supplies liquid to all sections, Meyer).
Regarding claim 21, the modified Meyer discloses a laminar composite (6 and 7 Meyer) including the heating element (7, Meyer) and the wick (6, Meyer), and configured such that liquid in the gap is transferred to the wick via an end section (top end section, Meyer) of the laminar composite.
Regarding claim 22, the modified Meyer discloses that the wick includes a first end section (left hand section, Meyer), a second end section (right hand section, Meyer), and an intermediate section (middle section, Meyer) between the first end section and the second end section, the gap (5, Meyer) configured to supply the liquid material to at least a portion of at least one of the first end section, the second end section, and the intermediate section (the gap supplies liquid to all sections, Meyer).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,918,820. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is broader than the patented claim (i.e. the patented claim recites that the valve is openable upon coupling of the inhaler component to an inhaler). Any infringement over the patent would also infringe over the instant claim. Hence, the instant claim does not differ from the scope of the patented claim.
Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,918,820. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is broader than the patented claim (i.e. the patented claim recites that the valve is openable upon coupling of the inhaler component to an inhaler). Any infringement over the patent would also infringe over the instant claim. Hence, the instant claim does not differ from the scope of the patented claim.
Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,918,820. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is broader than the patented claim (i.e. the patented claim recites that the valve is openable upon coupling of the inhaler component to an inhaler). Any infringement over the patent would also infringe over the instant claim. Hence, the instant claim does not differ from the scope of the patented claim.
Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,918,820. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is broader than the patented claim (i.e. the patented claim recites that the valve is openable upon coupling of the inhaler component to an inhaler). Any infringement over the patent would also infringe over the instant claim. Hence, the instant claim does not differ from the scope of the patented claim.
Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,918,820. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is broader than the patented claim (i.e. the patented claim recites that the valve is openable upon coupling of the inhaler component to an inhaler). Any infringement over the patent would also infringe over the instant claim. Hence, the instant claim does not differ from the scope of the patented claim.
Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 11 of U.S. Patent No. 10,918,820. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is broader than the patented claims (i.e. the patented claims recite that the valve is openable upon coupling of the inhaler component to an inhaler). Any infringement over the patent would also infringe over the instant claim. Hence, the instant claim does not differ from the scope of the patented claims.
Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 12 of U.S. Patent No. 10,918,820. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is broader than the patented claims (i.e. the patented claims recite that the valve is openable upon coupling of the inhaler component to an inhaler). Any infringement over the patent would also infringe over the instant claim. Hence, the instant claim does not differ from the scope of the patented claims.
Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 13 of U.S. Patent No. 10,918,820. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is broader than the patented claims (i.e. the patented claims recite that the valve is openable upon coupling of the inhaler component to an inhaler). Any infringement over the patent would also infringe over the instant claim. Hence, the instant claim does not differ from the scope of the patented claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weber III (3,080,624) to a liquid vaporizer with a wick and heater. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785